                      MR. ROY L. PERRY-BEY
            89 LINCOLN STREET #1772 - HAMPTON, VA 23669
                       Tel: (917) 941-3352


                           August 5, 2019

Fernando Galindo, Clerk of Court
Walter E. Hoffman
United States Courthouse
600 Granby Street
Norfolk, VA 23510

Re: 219cv344 Roy L. Perry-Bey, et ai., v. Mark T. Esper, et al..

Dear Mr. Galindo:


   Enclosed please find Plaintiffs' corrected pages to amended
complaint inadvertently submitted due to minor clerical errors
and oversight as follows, PG.5 3RD LINE, 4TH WORD: corrected
"symptoms" instead of systems PG. 8 2ND LINE: Instead of has
not, changed to "was not. recognized as having 3RD LINE:
experienced severe" PG. 11. Minor correction She ''was damage
goods" PG. 14 9TH LINE FROM THE BOTTOM: (deleted "Ho" )(next to
the word Honorable) 3RD LINE FROM THE BOTTOM:(Corrected to: "day
to day") PG. 15 1ST LINE AT TOP:(spacing corrected between the
words: "from the") lOTH LINE FROM THE BOTTOM, AFTER THE 7TH WORD
CORRECTED: ("severely under threat")PG. 16 lOTH LINE FORM THE
TOP, 6TH WORD: (change Until to say "until") PG. 17 1ST LINE
CHECK SPACING BETWEEN: ("Taylor who") PG. 18 5TH LINE FROM THE
TOP:(added an s to say "experiences")PG. 38 paragraphs 60-
62 (was duplicating) PG. 39 paragraphs 60-62 (duplication
corrected)PG. 51 PARAGRAPH 119, 2ND LINE FROM THE BOTTOM:
(spacing corrected between "when" and "the") PG. 52 LAST LINE
SPACING CORRECTED BETWEEN: ("injury" and "or"), filed on July
30, 2019, to be replaced in complaint as if originally filed in
the above referenced matter, which I ask that you please present
to the Honorable Raymond Jackson, Judge.

               Thank you for your kind assistance in this matter.
                                                ypry 1-rn1y yrrnir^^

                                                            erry-Bey
                  CERTIFICATION OF SERVICE


I hereby certify that on the 5th day of August, 2019, a
true copy of the foregoing was mailed, postage prepaid,
via USPS to the below Plaintiffs.




                                    mrTroy l. perry- bey
                                 89 LINCOLN STREET #1772
                                 HAMPTON, VIRGINIA 23669


Mr. Phillip Webster
542 Briar Hill Road,
Norfolk, VA 23502


Mr. George Howe
1028 King Arthur Drive
Chesapeake, VA 23323

Mr. Anthony Harold
613 Goff Street,
Norfolk, VA 23510

Mr. Robert Simpson
1574 North King Street,
Hampton, VA 23669

Mr. Clarence Lawson
2050 Kennedy Street,
Chesapeake, VA 23322
Ms. Mary E. Hill
P.O. BOX 6008
Suffolk, VA 23433


Esper L. Hurdle, Jr.
1107 Freedom Avenue
Portsmouth, VA 23701


Ernest W. Gibbs
904 Broad Meadows
Virginia Beach, VA 23462

Walter Watson
904 Broad Meadows Apts
Virginia Beach, VA 23462

Anthony Elliott
5440 Barnhollow Road
Norfolk, VA 23502


Cornell Morris
138 Coldtaine Court
Portsmouth, VA 23791

John G. Taylor
904 Broad Meadows Apts
904 Broad Meadows
Virginia Beach, VA 23462

Mr. Neal C. Morrison, Jr.
3504 Executive Center Drive Apt 302,
Chesapeake, VA 23321
Lawrence Taylor
904 Broad Meadows Apts
Virginia Beach, VA 23462

Ronald M. Green, as Special Personal
Representative of the Estate of Wendell Alonzo Willis
5540 Barnhollow Road
Norfolk, VA 23502


Dr. Vivian A. Anderson
1812 Gannet Court,
Chesapeake, VA 23320
(757) 831-0899


Mr. Daniel DeLoach
967 Ingleside Road
Norfolk, VA 23502
      After experiencing intense combat-and the death of many close friends

and other crew members loss of life and body parts, Mr. Webster began

struggling with common symptoms of Severe Post Traumatic Stress Disorder

(PTSD), such as nightmares, flashbacks, hyper vigilance, deep depression,

sleep deprivation, and witnessing suicide episodes which cause him to indulge

in substance abuse with Alcohol and other drugs to suppressed what he witness

during his career within the U. S. Navy.

      Once back home and retired, these symptoms of PTSD worsened. He

experienced severe anxiety and rapid mood swings and like many with PTSD,

he took medication trying to reduce what he was enduring in order to cope with

what he experienced for 20 years of serving in the U. S. Navy.

      When he applied for VA Benefits, he only received 20% and denied all

other ailments relating to service connected ailments endured while enlisted

within the U.S. Navy.

      Mr. George Bowe served his country with distinction from May 10, 1977

until January 16, 1979, at the age of 21. He was discharged with Under-Other-

Than-Honorable-Condition.


      Mr. Bowe was a PVl El experienced intense prejudice and severe Post

Traumatic Stress Disorder, severe anger, nightmares, flashback, severe sleep

deprivation, fear and went AWOL. He felt hopelessly afraid of being locked

up for an incident that was of no fault of his own. He had been set up by

holding a bag that had drugs within. Another Soldier had asked him to hold his

                                       5
      Mr. Anthony Harold who served his nation, yet experience hardship due

to not receiving Medical Records were lost and he was not recognized at having

experienced serve hardship throughout his life after being discharged. He has

only received a VA Pension which is very low.

      The Veteran Affairs denied his claim for VA Benefits due to his records


being lost or missing.

      DAV Robert L. Simpson served in the U. S. Army with distinction from

November 16, 1965 until October 15, 1967, he was discharged with a Physical

Discharge rather than what he should have received as a Medical Discharge due

to the Seizures that he acquired while being subjected to severe training that

caused Migraine Headaches. He warned his superiors about the headaches, but

he was ignored until they became so severe he had to be hospitalized.

      His physician recommended that he be discharged with a Medical

Discharged, but he received a Physical Discharged, meaning that he wasn't

physically fit to continue in the U. S. Army.

      When Mr. Simpson filed for his VA Benefits, he was denied and received

a Veterans Pension. After the Pension reached $98,000, Mr. Simpson was told

that he had to repay the VA and that they would take his Social Security.

      Dr. Vivian Anderson, wrote a letter to the Under Secretary, who sent a

message to me stipulating that they thanked me for bringing that to their

attention, and the funds were waived. However, Debt Management of the

VA contacted Mr. Simpson to state that he couldn't use Dr. Anderson to assist

                                        8
Lackland, AFB in San Antonio, Texas. Ms. Hill was informed she was"damaged

goods" and Honorable Discharged.

      Ms. Hill was in the barracks and had complained to the Drill Sergeant

she was having pain in her back and it was excruciating the Drill Sergeant

started yelling and spitting in her face. He began screaming and accused Ms.

Hill that she was trying to get out of duty. She was not. Ms. Hill went to

medical at Lackland and they ran test. Medical prescribed pain pills and Ms.

Hill was placed on restricted duty and sent back to her barracks. While She

was in the barracks alone, Ms. Hill was sexually assaulted or abused by the

unit Drill Sergeant.

      After the MST, Ms. Hill was afraid to tell anyone. She did not think

anyone would believe her as an African American Female, especially since it

was the Drill Sergeant who sexually assaulted her and he was a White Male.

He was the one who had already accused Ms. Hill of lying about her back.

      Ms. Hill was sent back to medical because she was not getting better,

since She could not participate in the physical training. She was asked about her

back and if She had problems before the military. She never had any prior back

pain to the point of chronic pain when She entered service or to the point that

She was experiencing in basic training. Ms. Hill was told it was a condition that

existed prior to service. That is not true. She was given a full entry

examination.




                                        11
      DAV Hurdle, Jr. began struggling with severe symptoms of Post-

Traumatic Stress Disorder (PTSD), such as nightmares, mood swings, deep

and severe depression, severe anxiety, anger, flashbacks and nightmares of

continuously falling in a hole and never getting out.

      As many like DAV Hurdle, Jr. once back home, these symptoms

worsened. DAV Hurdle, Jr. experience severe bouts of PTSD and, like many

with PTSD, he self-medicated with an dangerous drugs until his is nearly abled

to walk without falling.

      Volunteers Improving Virginia's Standards Community Development

Corporation is a Corporation located in Chesapeake, Virginia and serves and

advocates for Disabled American Veterans(DAVS) with Honorable or Other -

Than-Honorable Discharges. Its DAVS which includes DAV Hurdle, Jr. who

served his nation well, yet experience hardship due to being denied VA Benefits

with being totally disabled and received an Honorable Discharge.

      DAV Ernest W. Gibbs served his country with distinction in the U. S.

Army from August 8, 1976 until August 8, 1979, at just 19 years old. E4.

      Mr. Ernest W. Gibbs was already an E4 and began struggling with

common symptoms of Post-Traumatic Stress Disorder (PTSD), such as

nightmares, flashback, loud ringing in he ears, severe Sleep Deprivation, Heart

Attack, anger, coping from day to day and hyper vigilance.

      Once back home, these symptoms worsened. He experienced severe

anxiety and rapid mood swings and, like many with PTSD, he tried to cope, but

                                       14
realized that he had to seek aid from the VA in order to keep from using

Alcohol and other drugs other than prescribed medication.

       Volunteers Improving Virginia's Standards Community Development

Corporation is a Corporation located in Chesapeake, Virginia that serves and

advocates for Disabled American Veterans(DAVS) with Honorable or Other -

Than-Honorable Discharges. It's DAVS include DAV Gibbs who served his

nation well, yet experience hardship of not acquiring his VA Benefits with

severe service connected ailments, but acquired his Honorable Discharge.

       DAV Walter Watson served his country with distinction from August 10,

1976 until March 10, 1976, as a El to E4 in the U. S. Army. He received Other-

Than-Honorable-Condition.


       After experiencing hardships while serving, DAV Watson found it hard to

adjust to serving his country due to severely being under threats and duress he

began struggling with severe Post Traumatic Stress Disorder such as deep and

severe depression, severe Sleep Deprivation of restless nights with fear and

mindful duress, anger, coping from day to day and even after DAV Watson soon

found himself drowning in Alcohol to drown out the thoughts that troubled him

to no end even when he was discharged, which included service connected

ailments.


       DAV Anthony W. Elliot served his country with distinction from April 15,

1985 until April 15, 1993, as a PLC E3 in the U. S. Army National Guard. Mr.

Elliot later was transferred to Fort Gordon in Augusta, Georgia,to receive AIT Lineman

                                           15
Telephone Switch Board training where during around the middle ofthe eight(8)week course,

Mr. Elliot had fallen from an eighteen(18)to twenty(20)foot telephone pole injuring his left

foot and neck, leaving him shocked and traumatized. Subsequently, Mr. Elliot personal

injury claim filed in 1995, and his PTSD claim in 2018, for service connected

disability compensation for injury or mental health conditions incurred or

aggravated during his military service was denied. Mr. Elliot continues to

suffer with sever neck, foot and PTSD related conditions, depression and

anxiety disorder. He received an Honorable discharge.

       DAV John G. Taylor served his country with distinction in the U. S.

Army from November 11, 1978 until Decemberl2, 1979. At just 18 years old.

DAV Taylor was a SPC 4.

       After experiencing intense training and since he has been discharged,

DAV Taylor has experience severe PTSD and severe Sleep Deprivation. He

began struggling with common symptoms of Post-Traumatic Stress Disorder

(PTSD), such as anxiety, deep depression, nightmares and hyper vigilance.

Once back home, these symptoms worsened. In addition, he experienced severe

rapid mood swings and, like many with PTSD, he struggled with trying to cope

on a daily basis with the severe PTSD he tried to live with and has been denied

his due benefits.


       Volunteers Improving Virginia's Standards Community Development

Corporation is located in the city of Chesapeake, Virginia that serves and

advocates for Disabled American Veterans(DAVS with Honorable or less-than-

                                             16
Honorable discharges. Its DAVS include DAV Taylor who served his nation

well, yet experience hardship due to being denied over and over again to qualify

for his VA Benefits with an Honorable Discharge.

      DAV Lawrence Taylor served his country with distinction in the U. S.

Army, from November 11, 1976 until December 12, 1979, at justlS years old

and a MOSICIO.


      After experiencing heavy artillery for three years while enlist and

indirect fire from the gunnery, he was exposed to heavy radio active machinery

that has been the reason for his severe heart problems, because he has had

extensive surgery and there are items placed in his heart in order for him to

maintain life.


      DAV Taylor began struggling with severe symptoms of Post-Traumatic

Stress Disorder (PTSD), such as nightmares, flashbacks, anxiety, severe fear of

having more heart problems due to the heavy exposure to the radiation without

any proper protection.

      Once back home, these symptoms worsened. DAV Taylor experienced

severe anxiety and rapid mood swings and, like many with severe PTSD, he

had to endure a severe heart attack and as previously stated above, he

constantly live with the thought of having to die before time taking large

amounts of medication, but denied the very VA Benefits that he needs in order

to prolong his life.




                                       17
      Volunteers Improving Virginia's Standards Community Development

Corporation is a Corporation located in Chesapeake, Virginia and serves and

advocates for Disabled American Veterans(DAVS) with Honorable or Other -

Than-Honorable Discharges. Its DAVS) which includes DAV Taylor who

served his nation well, yet experience hardship due to being denied VA Benefits

with an Honorable Discharge.

      DAV Neal C. Morrison, Jr. served his country with distinction in the U. S.

Army, from May 28, 1975 until March 28, 1985, at just 21 years of age as a

SPC E3.


      After experiencing intense combat during a training exercise (War Games)

a tank accidently drove over a cliff and landed upside down. The tank

commander was pinned under the tank. I and a few other Soldiers tried to keep

him calm. All this time he was dying before our eyes, screaming for help and

severely bleeding from his wounds to death. There was nothing that we could

do to assist him from the tragedy and to this day, I can still smell his blood.

      At great physical and personal risk, I personally Court Martial a group of

drug dealers, who were Active Duty personnel. This was my duty and obligation

to my country. Each of them vowed that they would take their revenge on me

and my family. No matter how long it would take them. These men said they are

coming after me and my family for placing them in the Military Prison. I live in

fear of my life and the life of my family. Now these men are out of prison and it

has kept me in fear ever since they warned me.

                                        18
associated with the trauma, and hyper vigilance, which often manifests

in difficulty concentrating and irritability.

      57.    According to the VA, 11 percent of Afghanistan veterans and

20 percent of Iraq veterans suffer from PTSD. Similarly, 10 percent of Gulf

War veterans and 31 percent of Vietnam veterans have PTSD.

      58.    Researchers estimate that approximately 16 percent of service

members experience MST during their service. Victims are four times more

likely to suffer from PTSD compared to veterans with no sexual-assault

histories.


      59.    Researchers have found that, among U.S. Marines deployed to

Iraq and Afghanistan, Marines with a diagnosis of PTSD were eleven times

more likely to have a misconduct discharge compared to their peers who

did not have a psychiatric diagnosis.

      60.    The Government Accountability Office estimates that from

2011 to 2015, more than 57,000 service members were separated from the

military for misconduct despite a diagnosis of PTSD, TBI, or another

mental health condition that could be associated with misconduct.


      61.    This amounts to over 62 percent of all service members

separated for active duty injury or misconduct during the same period.




                                         38
      62.    The Government Accountability Office, DOD Health: Actions

Needed to Ensure Post-Traumatic Stress Disorder and Traumatic Brain


Injury Are Considered in Misconduct Separations, GAG 17-260 (May 2017)

("GAG Report"), available at https://www.gao.gov/ assets/ 690/684608.pdf

      63.    The military frequently fails to comply with its own screening,

training, and counseling policies related to PTSD and TBl. Gut of 48

Marine Corps separation packets reviewed by the GAG, eighteen lacked

documentation showing that the service member had been screened for

PTSD and TBI. GAG Report, at 24. The Army or Navy lacks a PTSD

screening policy consistent with Department of Defense requirements.

Id. at 24.


       64.   Mental health issues and diagnoses carry pervasive societal

stigma that often deters individuals from seeking the help they need. This

stigma is no less acute within the military.

       65.   The Army, Air Force, Navy or Marines Corps have long shared

a culture of downplaying the severity and pervasiveness of active duty

injury or PTSD while stigmatizing those who seek compensation or

treatment.




                                       39
       117. The U.S. Department of Veterans Affairs, ARB A or NDRB's

secret policy that discriminates against applicants who suffer from active duty

injury or PTSD is contrary to Plaintiffs' constitutional rights and in violation

of the Administrative Procedure Act, 5 U.S.C. § 706(2)(A).

                                    CLAIM VI


   Violations of the Administrative Procedure Act, 5 U.S.C. § 706(2)(C)
Agency Action in Excess of Statutory Authority or Short of Statutory Right

       118. Plaintiffs incorporates all their prior allegations of the preceding

paragraphs are incorporated by reference as if they were fully set forth herein.

       119. In establishing the NDRB, Congress recognized that an Other-

than-Honorable discharge issued to maintain military discipline should not be

a life sentence when a veteran has not acted out of moral turpitude, especially

when the veteran's underlying misconduct may be attributable to the stressors

of combat and mental health conditions. 10 U.S.C. § 1553.

       120. Congressional intent in establishing review boards such as the

NDRB was to protect veterans with Other-than-Honorable discharges from

being unjustly burdened with such life sentences.

       121. The NDRB and ADRB are both governed by the same Department

of Defense statute, regulations, and guidance defining the standards for

discharge upgrades.

       122. Yet, the ADRB grants discharge upgrades at nearly four times the

rate that the NDRB does.



                                         51
       123. The Army and Navy's comparatively low grant rate shows that

Army and Navy veterans are being denied their statutorily-mandated access to

service-connected compensation or the discharge upgrade procedures set forth

by Congress and implemented by the Department of Defense.

       124. In its virtually categorical denial of service-connected

compensation or PTSD-related discharge upgrade applications, the Defendants

has failed to carry out Congress' intent in establishing the Discharge Review

Boards and setting forth their governing standards, thereby exceeding its

authority, and has fallen short of vindicating the statutory right Congress

created for veterans, in violation of the Administrative Procedure Act,

5 U.S.C. § 706(2)(C).

                                   CLAIM VII

              Violations of the Administrative Procedure Act

       125. Plaintiffs incorporates all their prior allegations of the preceding

paragraphs are incorporated by reference as if they were fully set forth herein.

       126. Defendants' denial, through the U.S. Department of Veterans

Affairs, AREA or NDRB of DAV Roy L. Perry-Bey, Phillip Webster, George

Bowe, Anthony Harold, Robert Lee Simpson, Clarence Lawson, Mary E.

Hill, Cornell Morris, Esper L. Hurdle, Jr., Earnest W. Gibbs, Walter

Watson, Anthony Elliot, John G. Taylor, Lawrence Taylor, Neal C.

Morrison, Wendell Alonzo Willis and Mr. Daniel DeLoach's service-

connected injury or discharge upgrade application is a final agency action.


                                         52
